 

Exhibit 10.1

 

EXECUTIVE TRANSITION AGREEMENT

 

This EXECUTIVE TRANSITION AGREEMENT (“Agreement”) is made and entered into by
and between Ocean Power Technologies, Inc. (the “Company”) and George W. Taylor
(“Dr. Taylor”). Dr. Taylor and the Company shall be referred to herein as the
“Parties” or, each separately, a “Party.”

 

WHEREAS Dr. Taylor is employed by the Company as its Executive Vice Chairman
pursuant to an April 8, 2009 Amended and Restated Employment Agreement with the
Company (the “Employment Agreement”);

 

WHEREAS Dr. Taylor has announced his intention to retire and to resign from
employment with the Company, and has provided the Company with written notice of
such resignation effective as of March 18, 2014; and

 

WHEREAS, Dr. Taylor and the Company wish to agree on matters relating to Dr.
Taylor’s retirement, the end of Dr. Taylor’s employment with the Company, and
the transition of Dr. Taylor’s role at the Company, on the terms set forth
herein.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and fully intending to be legally bound hereby, Dr. Taylor and the
Company AGREE as follows:

 

1.     Date of Transition. Dr. Taylor’s employment with the Company shall
conclude effective as of March 18, 2014 (the “Date of Transition”). The Company
shall continue to provide Dr. Taylor with the compensation and benefits
described in the Employment Agreement through the Date of Transition. The
Company shall pay Dr. Taylor for four weeks’ accrued, unused vacation. Further,
in lieu of notice, and in addition to the benefits listed in Section 2, the
Company shall provide Dr. Taylor his regular salary and wages for the thirty
(30) day period following the Date of Transition. As of the Date of Transition,
Dr. Taylor hereby relinquishes, retires and resigns from the position of
Executive Vice Chairman of the Company, and further retires and resigns from all
titles and positions of any nature, as an officer, director, manager, trustee,
employee, or otherwise, that Dr. Taylor holds or has ever held with the Company
and/or the Company’s affiliates and subsidiaries.

 

2.     Transition Benefits; Consulting Services. If Dr. Taylor signs this
Agreement within the 21-day consideration period described in Section 16 below
and does not revoke this Agreement during the seven-day revocation period
described in Section 16 below (such consideration and revocation period, the
“Agreement Execution Period”), and provided that Dr. Taylor does not breach this
Agreement, including his post-employment obligations set forth in the Employment
Agreement (which are incorporated herein through Section 4 below), the Company
shall provide the following payments and benefits to Dr. Taylor (collectively,
the “Transition Benefits”). Dr. Taylor acknowledges and agrees that the
Transition Benefits constitute valid consideration for this Agreement.

 

a.     Transition Payment. The Company shall pay to Dr. Taylor Four Hundred and
Seventy Five Thousand Dollars ($475,000) (the “Transition Payment”) in a lump
sum payment within Thirty (30) Days of the Date of Transition; provided,
however, that in no event shall the Company make the Transition Payment prior to
the conclusion of the Agreement Execution Period.

 

 
 

--------------------------------------------------------------------------------

 

 

b.     Continuation of Health, Medical, and Long-Term Disability Insurance.   To
the extent permitted by law and by the applicable terms of the Company’s
relevant employee benefit plans and policies, coverage under those employee
welfare benefit plans in which Dr. Taylor participates as of the day prior to
the Date of Transition, including the Company’s long-term disability insurance
policy, shall continue for a period of twelve (12) months following the Date of
Transition (the “Transition Period”); provided, however, if Dr. Taylor becomes
eligible for such coverage through a subsequent employer prior to the end of the
Transition Period, coverage under this Section 2(b) shall cease. The Company
shall offer and pay the COBRA premiums for continuation of health benefit
coverage under its group health plan during the Transition Period if Dr. Taylor
so elects to receive such coverage. The period during which coverage is
continued under this Section shall be counted toward the period during which Dr.
Taylor may elect health care continuation coverage under the COBRA requirements
of applicable tax law. The obligations of this Section 2(b) shall be binding on
any successor to the Company to the extent such successor must provide COBRA
continuation coverage pursuant to Treas. Reg. § 54.4980B-9.

 

c.     Acceleration of Vesting. Dr. Taylor shall be deemed to have retired from
the Company for purposes of the Company’s Amended and Restated 2006 Stock
Incentive Plan (the “Plan”). The Company and its Board of Directors shall
accelerate the vesting of all option and other stock awards made to Dr. Taylor
that are outstanding but unvested as of the date hereof, so that such awards
fully vest and become exercisable as of the day following the end of the
Agreement Execution Period. For clarity, Dr. Taylor’s provision of the
Consulting Services hereunder qualifies Dr. Taylor as an Eligible Participant
for purposes of the grant agreements for his awards for the duration of the
Consulting Services. In addition, the grant agreement for any such award that
provides that the award will remain exercisable for a period of three months
after the date Dr. Taylor ceases to be an Eligible Participant shall be deemed
amended hereby to provide for exercisability until the date that is the earlier
of (i) three years after the date on which the Consulting Services conclude,
whether due to expiration of the term of the Consulting Services or their
earlier termination as contemplated herein, or (ii) the Final Exercise Date (as
defined in the grant documentation) applicable to such award.

 

d.     Consulting Services.

 

i.     The Company shall pay to Princeton Resources, Inc., a corporation
organized by Dr. Taylor, for a period of 15 months following the end of the
Agreement Execution Period, a monthly payment of Twenty Thousand Dollars
($20,000) (the “Consulting Payments”), in exchange for Dr. Taylor’s continued
professional assistance to answer questions, provide information and otherwise
transition his duties upon the specific request and direction of the Company’s
Chief Executive Officer or its Board of Directors (the “Consulting Services”).
The requested Consulting Services may include, but are not limited to, the
provision of engineering and business consulting services; being available for
personal consultation with the Company’s officers and directors by telephone, or
at such other mutually agreed upon place for reasonable periods subject to
reasonable advance notice and mutually convenient scheduling; and the provision
of such other consulting and advisory services relating to such aspects of the
Company, its management, operations and development as the Chief Executive
Officer or the Board of the Company may reasonably request consistent with the
provisions of this Agreement. The Company shall reimburse Dr. Taylor for
reasonable travel expenses incurred in carrying out the requested Consulting
Services.

 

 
2

--------------------------------------------------------------------------------

 

 

ii.     Under the terms of this Agreement Dr. Taylor shall provide the
Consulting Services to Ocean Power Technologies, Inc., and not to any of its
affiliated or subsidiary companies; the Consulting Services shall be limited to
those actions which either the Chief Executive Officer or the Board of Directors
specifically requests from Dr. Taylor; Dr. Taylor is not authorized to perform
Consulting Services that are not specifically requested by the Chief Executive
Officer or the Board in writing; and Princeton Resources, Inc. and Dr. Taylor
shall at all times be, and be deemed to be, an independent contractor in the
performance of the Consulting Services hereunder. As an independent contractor,
Princeton Resources, Inc. and Dr. Taylor shall have no power or authority to
enter into any agreement on behalf of, speak on behalf of, or otherwise bind,
the Company.

 

iii.     The level of Consulting Services to be provided by Dr. Taylor during
the Transition Period shall not be more than one day per week on average. The
Consulting Payments are contingent upon Dr. Taylor providing, as requested from
time to time by the Chief Executive Officer or the Board of Directors of the
Company, the above-referenced services. The Company shall have the right to
terminate this consulting arrangement (i) immediately, for breach by Dr. Taylor
or Princeton Resources, Inc., as applicable, of the obligation set forth under
Section 8 or the second sentence of Section 2(e) of this Agreement, or for any
conduct by Dr. Taylor set forth in the definition of “Cause” in the Employment
Agreement or (ii) 20 days after delivery of notice by the Company to Dr. Taylor
pursuant to Section 13 of this Agreement, should Dr. Taylor or Princeton
Resources, Inc., as applicable, materially breach any other provision of this
Agreement and fail to cure such breach within such period. After a termination
pursuant to the preceding sentence becomes effective, the Company shall have no
further obligation to make Consulting Payments. However, subject to the
foregoing termination right, the Consulting Payments shall be made to Dr. Taylor
through Princeton Resources, Inc. regardless of whether (or to what extent) the
Chief Executive Officer or the Board of Directors requests such services to be
performed by Dr. Taylor. Subject to the requirements set forth in Section 12 of
this Agreement, each monthly payment shall be made by the Company within the 15
day period following the last day of the applicable month.

 

iv.     Any advice rendered by Dr. Taylor pursuant to the Consulting Services
may not be disclosed publicly in any manner without the Company’s prior written
approval. All non-public information provided to Dr. Taylor by the Company and
all advice given by Dr. Taylor to the Company will be treated as confidential
information, and Dr. Taylor agrees not to make use of such information and
advice other than for the performance of the Consulting Services, and shall not
disclose or release such information unless directed or permitted the Chief
Executive Officer or the Board of Directors of the Company, in writing. Dr.
Taylor expressly recognizes and reaffirms the provisions and restraints imposed
by the “Confidential Information Inventions and Trade Secrets Agreement”
attached hereto as Exhibit A (which has been executed by Dr. Taylor and the
Company contemporaneously with this Agreement), and agrees that said
“Confidential Information, Inventions and Trade Secrets Agreement” constitutes
an express term of the retention of Dr. Taylor under this Agreement, and is an
independent covenant which shall remain in full force and effect notwithstanding
any termination or expiration of the Consulting Services.

 

 
3

--------------------------------------------------------------------------------

 

 

e.     Chairman Emeritus. In further recognition of Dr. Taylor’s services for
and contributions to the Company, the Board of Directors shall designate Dr.
Taylor with the title of “Chairman Emeritus,” which shall be a non-Board and a
non-officer position. Unless specifically authorized by resolution duly adopted
by the Board of Directors, Dr. Taylor shall not act or hold himself out as a
spokesman for, or representative of, the Company or its affiliates or
subsidiaries, and Dr. Taylor shall not have the power or authority to act for or
bind the Company or its affiliates or subsidiaries in any way.

 

3.     Return of Documents and Things. On or before the Date of Transition, Dr.
Taylor shall deliver to the Company any and all of the Company’s property in his
possession, custody, or control, as provided in Section 7(d) of the Employment
Agreement.

 

4.     Termination of Employment Agreement / Continuing Obligations. The
Employment Agreement shall terminate and be of no further effect as of the Date
of Transition; provided, however, that Sections 6 (Restrictive Covenants), 7
(Proprietary Information), Section 8 (Developments), 9 (Other Agreements), 10
(Indemnification and Invention Assignment Confidentiality Agreement), 11
(Resolution of Disputes), 12 (Notices), 13 (Entire Agreement),14 (Amendment), 15
(Governing Law), 16 (Successors and Assigns; Binding Agreement), 18 (No Waiver),
19 (Captions) and 20 (Severability) of the Employment Agreement shall survive
and continue in accordance with their terms notwithstanding Dr. Taylor’s
retirement and the execution of this Agreement, and Dr. Taylor and the Company
each hereby specifically reaffirm their obligations under Sections 6, 7, 8 and
10 thereof. The Company acknowledges that Dr. Taylor’s continued service as
editor-in-chief of two journals, Ferroelectrics and Integrated Ferroelectrics
does not constitute a violation of the Restrictive Covenants or other provisions
of the Employment Agreement that survive and continue after the termination of
Dr. Taylor’s employment.

 

5.     Representations and Warranties. Dr. Taylor acknowledges, represents and
warrants that, other than as set forth in this Agreement, he has received
payment in full of all of the compensation, benefits and/or payments of any kind
due him from the Company and its affiliates and subsidiaries (or any of them),
including all wages, bonuses, equity, expense reimbursements (including for
business, living and/or relocation expenses), payments to benefit plans, and any
other payment under a plan, program, practice, promise, or arrangement of the
Company and its subsidiaries and affiliates. Dr. Taylor understands and agrees
that, except as provided herein, he is not entitled to any additional
compensation or benefits from the Company or any of the other Company Released
Parties (as defined below), including severance or Transition Payments, whether
under the Employment Agreement or otherwise.

 

 
4

--------------------------------------------------------------------------------

 

 

6.     Releases.

 

a.     In consideration of the promises contained herein and intending to be
legally bound, Dr. Taylor, for himself, his heirs, executors, administrators,
successors, assigns, and legal and personal representatives, hereby
unconditionally and irrevocably remises, releases, and forever discharges the
Company; each of its subsidiaries, and any other affiliated or related entities;
and each of all such entities’ respective current and former officers,
directors, managers, trustees, shareholders, agents, employees, and attorneys
(collectively, the “Company Released Parties”) from any and all claims, causes
of action, liabilities, obligations, controversies, damages, lawsuits, debts,
demands, costs, charges and/or expenses (including attorneys’ fees and costs) of
any nature whatsoever, asserted or unasserted, known or unknown, suspected or
unsuspected, that Dr. Taylor ever had, now has or hereafter may have against the
Company or any of the other Company Released Parties that arose at any time
regarding any matter up to and including the date of execution of this
Agreement. Without in any way limiting the generality of the foregoing, Dr.
Taylor specifically acknowledges and agrees that the claims released herein
include, to the maximum extent permitted by law, (a) all discrimination,
retaliation, whistleblower, and wrongful termination claims; (b) all claims
arising under any foreign, federal, state or local statute, ordinance, or
regulation, including but not limited to the Age Discrimination in Employment
Act, as amended by the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, Title VII of the Civil Rights Act, the Employee Retirement
Income Security Act, the New Jersey Law Against Discrimination, the New Jersey
Conscientious Employee Protection Act, the New Jersey Family Leave Act, the New
Jersey Wage Payment Law, the New Jersey Wage and Hour Law, retaliation claims
under the New Jersey Workers' Compensation Law, and any other
employee-protective law of any jurisdiction that may apply; (c) all claims
arising under any agreement or contract, including the Employment Agreement, and
all agreements and documents referenced therein; (d) all claims arising under
any common law, including any claims for breach of any implied or express
contract, wrongful discharge, constructive discharge, defamation, unjust
enrichment, or negligent or intentional infliction of emotional distress; and
(e) all claims arising out of or relating in any way to Dr. Taylor’s employment
with, or position as an officer, manager, trustee or director of, the Company
Released Parties, the termination of that employment or position, Dr. Taylor’s
compensation arrangements or equity holdings, and all attorneys’ fees and costs.
Notwithstanding the foregoing, Dr. Taylor does not release the Company Released
Parties from any claims that may arise (x) under this Agreement, or (y) for
indemnification as an officer or director of the Company, or (z) based on facts
or matters occurring after the date of execution of this Agreement.

 

 
5

--------------------------------------------------------------------------------

 

 

 

b.     In consideration of the promises contained hein and intending to be
legally bound, the Company, for itself and each of its current and former
officers, directors, managers, trustees, shareholders, agents, employees, and
attorneys (collectively, the “Company Releasing Parties”), hereby
unconditionally and irrevocably remises, releases, and forever discharges Dr.
Taylor, for himself, his heirs, executors, administrators, successors, assigns,
and legal and personal representatives (the “Taylor Released Parties”) from any
and all claims, causes of action, liabilities, obligations, controversies,
damages, lawsuits, debts, demands, costs, charges and/or expenses (including
attorneys’ fees and costs) of any nature whatsoever, asserted or unasserted,
known or unknown, suspected or unsuspected, that the Company Releasing Parties
ever had, now has or hereafter may have against Dr. Taylor or any of the other
Taylor Released Parties that arose at any time regarding any matter up to and
including the date of execution of this Agreement. Notwithstanding the
foregoing, the Company Releasing Parties do not release the Taylor Released
Parties from any claims that may arise under this Agreement or based on facts or
matters occurring after the date of execution of this Agreement.

 

7.     No Other Claims or Proceedings by Dr. Taylor. Dr. Taylor warrants,
covenants, and represents that he has not heretofore assigned or transferred or
purported to assign or transfer to any person any of the claims released in this
Agreement. Dr. Taylor also warrants, covenants, and represents that, as of the
date of execution of this Agreement, neither he nor anyone acting on his behalf
has made or filed any lawsuit, complaint, charge, action or proceeding against
any of the Company Released Parties with any federal, state, or local court,
agency or authority, or any other regulatory authority.

 

8.     Communications.

 

a.     To the fullest extent permitted by applicable law:

 

 

i.

Dr. Taylor shall not, at any time in the future, intentionally make a public
written or oral statement that would adversely affect the reputation of the
Company or any of the other Company Released Parties;

 

 

ii.

Dr. Taylor shall not discuss Company matters or matters relating to any Company
Released Party with the media, any existing, prospective or former customer,
contractor, commercial or strategic partner, consultant, employee or other
participant in a business transaction with the Company, its affiliates or
subsidiaries, or any regulator, lawmaker or government agency or authority
having jurisdiction over the Company, its affiliates or subsidiaries or their
projects, without first obtaining the written approval of the Company’s Chief
Executive Officer;

 

 

iii.

Dr. Taylor shall promptly refer all inquiries from any person or entity referred
to in the preceding subparagraph regarding the Company, its affiliates and
subsidiaries, their business operations, financial condition, technology,
projects and prospects to the Company’s Chief Executive Officer and decline to
comment unless and until instructed by the Company’s Chief Executive Officer in
writing; and

 

 
6

--------------------------------------------------------------------------------

 

  

 

iv.

if Dr. Taylor is required, in the written opinion of his counsel, to disclose
any information regarding the Company, by law, regulation or legal or regulatory
process, Dr. Taylor shall (a) take all reasonable steps to preserve the
privileged nature and confidentiality of the information, including requesting
that the information not be disclosed to the public; (b) give the Company prompt
prior written notice of such request or requirement so that the Company may
seek, at its sole cost and expense, an appropriate protective order or other
remedy; and (c) reasonably cooperate with the Company, at the Company’s sole
cost and expense, to obtain such protective order and (d) furnish only that
information which, on the advice of Dr. Taylor’s counsel, is legally required to
be disclosed.

 

b.     To the fullest extent permitted by applicable law, the Company (defined
for the purposes of this Section 8(b) as the Company’s board, legal, management
and human resources personnel and advisors) shall not make any statements that
would adversely affect Dr. Taylor’s reputation, and shall not discuss with third
parties matters relating to Dr. Taylor’s employment or service as a director
other than as required to perform its obligations hereunder, as required to
transition matters with customers and other stakeholders, as required by law,
regulation or legal or regulatory process, or as agreed to in writing by with
Dr. Taylor. To the extent that the Company makes any written or oral public
statement about Dr. Taylor, the Company shall inform Dr. Taylor of the content
of that statement before it is made to the extent reasonably practicable and,
where advance notice cannot be made, inform him of the content promptly after
the fact. Dr. Taylor may inform the Chief Executive Officer or any member of the
Board in writing if he believes the content of the public statement is
inaccurate or misleading, and such communication by Dr. Taylor shall not
constitute a violation of this Agreement.

 

9.     Breach. Upon Dr. Taylor’s material breach of this Agreement, including
Sections 3 (Return of Documents and Things), 4 (Continuing Obligations), and/or
8 (Communications) hereof, in addition to such other remedies as may be
available at law or in equity or pursuant to Section 2(d)(iii), the Company
shall be entitled to cease immediately, without further obligation, providing
the Transition Benefits, to the extent not yet completed.

 

10.     Non-Admission. Dr. Taylor agrees that the payments made and other
consideration received pursuant to this Agreement are not to be construed as an
admission of legal liability by the Company and that no person or entity shall
utilize this Agreement or the consideration received pursuant to this Agreement
as evidence of any admission of liability or obligation.

 

11.     Taxes. The Transition Payment referenced in Section 2(a) of this
Agreement shall be less all tax and other authorized deductions and
withholdings, and the Company shall have the power to withhold the authorized
deductions and withholdings from (and thereby reduce) the Transition Payment.
The Company will issue a form W-2 for the Transition Payment. The Company will
issue a form 1099 for the Consulting Payments, and the Company will not deduct
or withhold from the Consulting Payments. Dr. Taylor acknowledges that he and/or
Princeton Resources, Inc. shall be responsible for the payment of taxes owed by
them in connection with the Transition Payment or the Consulting Payments.

 

 
7

--------------------------------------------------------------------------------

 

 

12.     Internal Revenue Code Section 409A. This Agreement is intended to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”) or an exemption thereunder and shall be construed and administered in
accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. If
any payment under this Agreement is determined to be “deferred compensation”
within the meaning of Section 409A and compliance with one or more of the
provisions of this Agreement causes or results in a violation of Section 409A,
then such provision shall be interpreted or reformed in the manner necessary to
achieve compliance with 409A, including but not limited to, the imposition of a
six (6)-month delay in payment to any “specified employee” (as defined in
Section 409A) following such specified employee’s date of termination which
entitles him to a payment under this Agreement. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each payment provided under this Agreement shall be treated as a
separate payment. To the extent subject to 409A, any payments to be made under
this Agreement upon a termination of employment shall only be made upon a
“separation from service” under Section 409A. In no event may Dr. Taylor,
directly or indirectly, designate the calendar year of payment. Notwithstanding
the foregoing, the Company makes no representations that the payments and
benefits provided under this Agreement comply with Section 409A and in no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by the Employee on account of
non-compliance with Section 409A.

 

13.     Notices. Any notice or other communication required or permitted to be
delivered under this Agreement shall be delivered in accordance with Section 12
of the Employment Agreement.

 

14.     Confidentiality. Except as otherwise required by applicable law, Dr.
Taylor shall not disclose any non-public documents or information concerning
this Agreement, the Company, any of the other Company Released Parties, or their
respective business practices or activities to any person or governmental,
private or other entity. The Company may disclose this Agreement and its terms
only as required by applicable law and regulations.

 

15.     Knowing and Voluntary Waiver. Dr. Taylor acknowledges that he has
carefully reviewed this Agreement and that he enters into it knowingly and
voluntarily. Dr. Taylor understands and acknowledges that the release provided
in this Agreement is in exchange for consideration that is in addition to
anything to which Dr. Taylor is already entitled and that, by this Section, the
Company has advised Dr. Taylor to consult with an attorney of his choosing prior
to executing this Agreement. Dr. Taylor acknowledges that neither the Company,
its affiliates and subsidiaries, nor any of their employees, representatives or
attorneys have made any representations or promises concerning the terms or
effects of this Agreement other than those contained herein.

 

16.     Consideration Period; Right to Revoke Agreement; Effective Date. Dr.
Taylor acknowledges that he has been given a period of at least 21 days within
which to consider this Agreement, and the Parties agree that any changes to this
Agreement, whether material or immaterial, have not re-started the running of
this period. Dr. Taylor may revoke or cancel this Agreement within seven days
after his execution of it by notifying the Company of his desire to do so in
writing delivered to Mark Featherstone at the Company pursuant to Section 13
above. Dr. Taylor understands and agrees that this Agreement shall be void and
of no effect if he revokes this Agreement. This Agreement shall be effective on
the eighth day after Dr. Taylor’s execution of the Agreement, assuming that he
has not first revoked the Agreement; provided, however, that if the Agreement
Execution Period spans two calendar years, any payments required to be made as
part of the Transition Benefits will commence in the second calendar year.

 

 
8

--------------------------------------------------------------------------------

 

 

17.     Interpretation and Governing Law. This Agreement will be governed by and
construed according to the laws of the State of New Jersey. The Parties
irrevocably hereby submit to the exclusive jurisdiction and venue of the state
and federal courts located within New Jersey in any action or proceeding brought
with respect to or in connection with this Agreement. Each Party hereby waives
any objection based on forum non conveniens and waives any objection to venue of
any action instituted hereunder in such courts.

 

18.     Headings/Counterparts. The headings of the sections in this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any of the provisions of this Agreement. This
Agreement may be executed in two or more counterparts, and facsimile or emailed
signature pages shall be treated the same as those with original signatures.

 

19.     Entire Agreement; Amendments. This Agreement (and the Confidential
Information, Inventions and Trade Secrets Agreement attached hereto) constitutes
the entire agreement between Dr. Taylor and the Company with respect to the
subject matter hereof, and it supersedes all prior or contemporaneous agreements
or understanding, including the Employment Agreement (except as incorporated
herein), except that any obligations or commitments of Dr. Taylor that were
intended to survive his termination of employment shall survive and continue.
Amendments to this Agreement shall not be effective unless they are in writing
signed by Dr. Taylor and the Chairman and Chief Executive Officer of the
Company. No waiver by any Party at any time of any breach by the other Party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No waiver of any provision of this
Agreement, including the portions of the Employment Agreement incorporated
herein, shall be implied from any course of dealing between or among the Parties
or from any failure by any Party to assert its rights hereunder on any occasion
or series of occasions.

 

By signing this Agreement, GEORGE W. TAYLOR acknowledges that he DOES SO
Voluntarily after carefully reading and fully understanding EACH provision and
all of the effects of this agreement, which includes a release of known and
unknown claims and Restricts future legal action against OCEAN POWER
TECHNOLOGIES, INC. AND Other released parties.

 

 [Signature page follows]

 

 
9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
executed this Agreement.

 

GEORGE W. TAYLOR

   

OCEAN POWER TECHNOLOGIES, INC.

                               

 

 

 

 

 

 

 

/s/ George W. Taylor

/ April 11, 2014

 

By: 

/s/ Terence J. Cryan

/ April 11, 2014

 

  / Date

 

 

  / Date

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A

 

CONFIDENTIAL INFORMATION, INVENTIONS AND TRADE SECRETS

AGREEMENT

 

WHEREAS representatives of Ocean Power Technologies, Inc. (“OPT” or, the
“Company” hereinafter), having an office at Pennington, New Jersey, USA, are
about to engage the services of Dr. George W. Taylor (“Dr. Taylor” hereinafter)
in accordance with that certain Executive Transition Agreement of even date
herewith (the “Transition Agreement”), and

 

WHEREAS it is anticipated that the engagement will be mutually beneficial to
both parties hereto, and

 

WHEREAS during the course of Dr. Taylor’s engagement it is expected that Dr.
Taylor will receive or have access to specifications, designs, plans, drawings,
data, prototypes, marketing plans or other technical or business information
belonging to OPT and which OPT considers to be proprietary and Dr. Taylor knows
or has reason to know such information is proprietary (hereinafter
“INFORMATION”; the term INFORMATION also shall be deemed to include all notes,
analyses, compilations, studies, interpretations or other documents prepared by
Dr. Taylor which contain, reflect or are based upon, in whole or in part, the
information furnished to Dr. Taylor pursuant hereto or pursuant to the
Transition Agreement), and

 

WHEREAS during the course of the engagement of Dr. Taylor’s services by OPT, Dr.
Taylor may develop certain inventions, improvements or discoveries based on the
INFORMATION,

 

NOW THEREFORE, in consideration of the mutual benefits to be derived from the
above engagement and other good and valuable consideration, receipt of which is
acknowledged, it is agreed by and between the parties hereto as follows:

 

 

1.

Dr. Taylor shall, for a period commencing upon the receipt of INFORMATION and
ending on the later of (i) five years from the date of such receipt, or (ii)
five years from the termination of engagement of Dr. Taylor’s services:

 

 

a.

Not disclose such INFORMATION to any other third parties; and

 

 

b.

Use the INFORMATION only for the engagement contemplated hereby and not use the
INFORMATION for any other purpose without the prior written consent of OPT, and

 

 

d.

Use the same degree of care to protect the INFORMATION as is used with Dr.
Taylor’s own proprietary INFORMATION.

 

 

2.

Notwithstanding anything to the contrary herein, Dr. Taylor shall have no
obligation to preserve the confidentiality of any INFORMATION which:

 

 

a.

Is or becomes publicly available by other than unauthorized disclosure by Dr.
Taylor; or

 

 

b.

Is independently developed by Dr. Taylor; or

 

 

c.

Is disclosed to third parties by OPT without any confidentiality obligation; or

 

 
 

--------------------------------------------------------------------------------

 

  

 

d.

Is received from a third party whose disclosure thereof does not violate any
confidentiality obligations; or

 

 

e.

Is subject to subpoena or court orders.

 

 

3.

Dr. Taylor shall, upon the termination of this Agreement or the request of the
Company, return to the Company all INFORMATION received by the Dr. Taylor from
the Company (and all copies and reproductions thereof). In addition, Dr. Taylor
shall destroy: (i) any notes, reports or other documents prepared by the Dr.
Taylor that contain INFORMATION, and (ii) any INFORMATION (and all copies and
reproductions thereof) that is in electronic form or cannot otherwise be
returned to the Company. Alternatively, upon written request of the Company, Dr.
Taylor shall destroy all INFORMATION received by Dr. Taylor from the Company
(and all copies and reproduction thereof) and any notes, reports or other
documents prepared by Dr. Taylor that contain INFORMATION. Notwithstanding the
return or destruction of the INFORMATION, Dr. Taylor will continue to be bound
by their obligations of confidentiality and other obligations hereunder.

 

 

4.

Nothing contained in this Agreement shall be construed as granting or conferring
any rights by license or otherwise in any INFORMATION disclosed.

 

 

5.

Dr. Taylor hereby assigns and agrees to assign to OPT Dr Taylor’s entire right,
title and interest in and to all inventions, improvements or discoveries
(whether or not patentable) made, conceived or first reduced to practice by Dr.
Taylor directly relating to the INFORMATION received from OPT, or resulting from
any of the work Dr. Taylor has performed or may perform for the Company.

 

 

6.

Dr. Taylor agrees to promptly disclose the inventions, improvements and
discoveries specified hereinabove to OPT and Dr. Taylor will assist in every
reasonable manner to obtain for his own benefit patents thereon in any and all
countries, and Dr. Taylor will execute when requested, patent applications and
assignments thereof to OPT and any other lawful documents deemed necessary by
OPT to carry out the purposes of this Agreement, all without further
consideration than provided for herein, but at the expense of OPT. Dr. Taylor
further agrees that the obligations and undertaking stated in this paragraph
shall continue beyond the termination for any reason of this Agreement but if
Dr. Taylor is called upon to render such assistance after such termination, then
Dr. Taylor shall be entitled to a fair and reasonable fee in addition to
reimbursement of any expenses incurred at the request of OPT.

 

 

7.

Dr. Taylor hereby acknowledges that he is aware that the INFORMATION may contain
material, non-public information concerning the Company and that the United
States and other applicable securities laws prohibit any person who has
material, non-public INFORMATION about a company obtained directly or indirectly
from that company from purchasing or selling securities of such company or from
communicating such INFORMATION to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.

 

 

8.

This Agreement shall be governed and construed in accordance with the laws of
the State of New Jersey and shall benefit and be binding upon the parties hereto
and their respective successors and assigns.

 

 
 

--------------------------------------------------------------------------------

 

 

 

9.

In the event of a breach of this Agreement by Dr. Taylor, Dr. Taylor understands
and agrees that OPT may suffer irreparable harm and will therefore be entitled
to injunctive relief to enforce this Agreement.

 

 

10.

This Agreement shall become effective on the date of execution. The rights and
obligations hereunder shall survive the termination or expiration of the
engagement of Dr. Taylor by OPT.

 

 

11.

This Agreement (and the Transition Agreement) constitutes the entire
understanding between the parties relating to the matters contained in this
Agreement. The Agreement (and the Transition Agreement) supersedes all
negotiations, prior discussions, or prior agreements and representations,
agreements, statements, and understandings made by the parties prior to the
execution of this Agreement, whether orally or in writing, relating in any way
whatsoever to any of the said matters.

 

 

12.

This Agreement may not be altered or amended except by written instrument
executed by both parties. No right under this Agreement may be waived except by
written instrument in writing by the party against whom the waiver is sought. No
waiver of any term, provision, or condition of this Agreement is to be deemed to
be, or construed as, a further or continuing waiver of any such term, provision,
or condition, or as a waiver of other term, provision, or condition of this
Agreement.

 

 

For: Ocean Power Technologies, Inc.  

 

For: Dr. Taylor  

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

/s/Terence J. Cryan 

 

/s/ George W. Taylor  

 

 

Name: Terence J. Cryan 

 

 

Signature 

 

 

 

 

 

 

 

 

Title: Lead Director – OPT

 

 

Dr. George W. Taylor 

 

 

 

 

 

Printed Name

 

           

 

April 11, 2014 

 

 

April 11, 2014 

 

 

Date

 

 

Date

 

 